Citation Nr: 1637133	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  12-14 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right hand disorder, claimed as Dupuytren's contracture. 

2.  Entitlement to service connection for a left hand disorder, claimed as Dupuytren's contracture. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for left Achilles tendinitis and, if so, whether service connection is warranted.

5.  Entitlement to an initial compensable rating for hypertension. 
 
6.  Entitlement to a rating in excess of 10 percent for seborrheic dermatitis on face with pseudofolliculitis barbae (PFB) and left earlobe actinic keratosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had 32 years of active service with the United States Marine Corps ending with his retirement in December 2009.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010 and September 2013 rating decisions by the San Diego, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In the January 2010 rating decision, the RO denied service connection for right and left carpal tunnel syndrome and an acquired psychiatric disorder, claimed as sleep difficulty and night sweats.  In the September 2013 decision, the RO granted service connection for hypertension and assigned a noncompensable evaluation and continued a 10 percent rating for the Veteran's service-connected skin disorder.  The RO also denied service connection for left Achilles tendinitis as new and material evidence had not been submitted.  

In May 2016, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record. 

The Board notes that the RO has characterized the Veteran's right and left hand disorders as carpal tunnel syndrome.  However, in his notice of disagreement and at the Board hearing, the Veteran specifically stated that he was seeking service connection for Dupuytren's contracture of both hands.  As such, the Board has recharacterized the issue as set forth on the front page of this decision.  

At the Board hearing, the Veteran clarified that he was not seeking an earlier effective for the award of service connection for hypertension.  As such, this matter is not before the Board.  

The issues of entitlement to service connection for PFB and sleep apnea were also on appeal.  However, in subsequent rating decisions issued in September 2013 and April 2016, respectively, the RO awarded service connection for these disabilities; representing a full grant of the benefit sought on appeal.  

Additional VA treatment records were associated with the record that had not been considered by the RO.  However, in an August 2016 statement, the Veteran's representative waived RO consideration of these records.  As such, the Board may properly consider this evidence. 

The reopened issue of entitlement to service connection for left Achilles tendinitis and the issue of entitlement to an increased rating for seborrheic dermatitis on face with pseudofolliculitis barbae and left earlobe actinic are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, right hand disorder, diagnosed as Dupuytren's contracture, had its onset during his duty service.  

2.  Resolving all doubt in favor of the Veteran, left hand disorder, diagnosed as Dupuytren's contracture, had its onset during his duty service.  

3.  Resolving all doubt in favor of the Veteran, he has been diagnosed with PTSD due to combat stressors incurred during active service.

4.  In a January 2010 rating decision, the RO denied service connection for left Achilles tendinitis; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.

5.  The additional evidence received since the January 2010 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for left Achilles tendinitis.

6.  The Veteran's service-connected hypertension requires continuous medication for control; but systolic pressure has been predominantly less than 160; and historically and through the present, diastolic pressure has been predominantly less than 100.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for right hand disorder, diagnosed as Dupuytren's contracture, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for a grant of service connection for left hand disorder, diagnosed as Dupuytren's contracture, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

4.  The January 2010 rating decision that denied service connection for left Achilles tendinitis is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2010) [(2015)].

5.  The additional evidence received since the January 2010 rating decision is new and material, and the claim for service connection for left Achilles tendinitis is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

6.  The criteria for entitlement to an initial compensable disability evaluation for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

As the Board's decision to grant service connection for the Dupuytren's contracture of the left and right hands and PTSD is a full grant of the benefits sought, no further action is required to comply with the VCAA and the implementing regulations with respect to this matter.  Further, as the Board's decision to reopen the Veteran's claim of entitlement to service connection for left Achilles tendinitis is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  

With respect to the Veteran's claim for a compensable rating for hypertension, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection Claims
 
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Bilateral Hand Disorder

The Veteran is seeking service connection for a right and left hand disorder, described as Dupuytren's contracture.  He essentially asserts that his right and left hand disorders began in service and have continued to the present time.  

Service treatment records show an assessment of bilateral Dupuytren's contracture on numerous occasions.   The Veteran was afforded a VA fee-based examination in July 2009 and the examiner found no evidence of carpal tunnel syndrome.  However, the examiner did not address the Veteran's Dupuytren's contracture.  Again, as noted above, the Veteran has expressly stated that he was not seeking service connection for carpal tunnel syndrome, but rather Dupuytren's contracture.

Importantly, post service private clinical records dated in July 2010 continue to show an assessment of chronic bilateral Dupuytren's contracture.  Subsequent VA clinical records also show an assessment of Dupuytren's contracture.  

A December 2011 private opinion indicated that the Veteran's service contributed to and aggravated his hand condition.  Another July 2012 private opinion noted that there may be some confusion between carpal tunnel syndrome and Dupuytren's contracture, but the Veteran suffered from Dupuytren's contracture of both hands.  The examiner continued that left untreated it is more likely than not that the Veteran's Dupuytren's contracture will continue to the point where surgery is the only option.

Based on the evidence of record and when resolving all doubt in favor of the Veteran, the Board finds that service connection for a right and left hand disorder, diagnosed as Dupuytren's contracture, is warranted.  Initially, service treatment records clearly show an assessment of Dupuytren's contracture.  Moreover, post-service clinical records also show an assessment of Dupuytren's contracture.  Further, private medical opinions also indicate that the Veteran's Dupuytren's contracture has continued to progress.  In sum, the evidence of record clearly shows that his hand disorders, diagnosed as Dupuytren's contracture, had their onset in service and have continued to the present time.  

As such, there are in-service treatment records documenting the onset of Dupuytren's contracture, post-service clinical showing an assessment for such disorder, and evidence demonstrating a link between the current disability to service.  Accordingly, when resolving the benefit of the doubt in favor of the Veteran, the Board must conclude that the evidence is in at least a state of equipoise and service connection for a right and left hand disorders, diagnosed as Dupuytren's contracture, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

PTSD

The Veteran is also seeking service connection for an acquired psychiatric disorder, to include PTSD.  He asserts that his PTSD his due to his combat experiences in Iraq.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed inservice stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2).  As in the instant case, for cases certified to the Board after August 4, 2014, the diagnosis of PTSD must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-V).  38 C.F.R. § 4.125(a) (2014); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45, 093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).    

The Veteran's service personnel records and DD-214 show that he served in Iraq from April 2008 to February 2009 in an imminent danger location.  His primary service occupation was Colonel, naval flight officer.  The Veteran received numerous decorations, medals, badges and ribbons.  Importantly, the Veteran reported witnessing carnage during much of his deployment to Iraq, including one incident of seeing dead children in a truck.  He also stated that half the service members under his "sword arch" were dead, either in combat or aircraft accidents.  As the Veteran's statements are consistent with the circumstances, conditions, and hardships of his service, the Board finds that his lay statements are sufficient to establish the occurrence of the Veteran's in-service combat stressors.  Hence, the Board finds that evidence reflects that the Veteran engaged in combat while in service in Iraq.  Therefore, the only issue is whether the Veteran has a current diagnosis of PTSD related to these combat stressors. 

In this regard, the Veteran underwent a psychiatry consult in April 2015 at the VA with a licensed clinical social worker.  The Veteran again reported his combat stressors.  The examiner took a thorough medical history and noted that the Veteran had recurrent involuntary intrusive distressing memories and dreams; flashbacks; avoidance of memories thoughts, feelings, places, activities, etc associated with event; hypervigilance; exaggerated startle response; sleep disturbance; and irritable behavior.  The examiner diagnosed PTSD, adjustment disorder with mixed anxiety and depressed mood associated with post-retirement transitioning, including job-related and relational stressors, alcohol use disorder, mild to moderate, and relationship distress with spouse.   

The Board observes that the evaluation was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and provides a sufficient rationale for its findings.  See Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, if a Veteran has received a diagnosis of PTSD from a competent medical professional, VA must assume that the diagnosis was made in accordance with the appropriate psychiatric criteria in regard to the adequacy of the symptomatology and the sufficiency of the stressor.  Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  VA can only reject such a diagnosis on a finding that the preponderance of the evidence is against (1) the PTSD diagnosis, (2) the occurrence of the in-service stressor, or (3) the connection of the current condition to the in-service stressor.  The adequacy of a stressor, sufficiency of symptomatology, and diagnosis are all medical determinations. Cohen, 143-44.  In the instant case, the Board finds that the VA examiner's diagnosis of PTSD meets the DSM-V criteria as it was based on the Veteran's claimed in-service stressors, a full medical history, and compatible symptomatology.

Therefore, based on the evidence of record, the Board finds that service connection for PTSD is warranted.  Again, as the Veteran served in combat in Iraq, his lay testimony alone may therefore establish the occurrence of the claimed in-service stressor.  Moreover, the April 2015 VA clinician confirmed that the claimed in-service stressors are adequate to support a diagnosis of PTSD.  As discussed above, the Board has found the evaluation to be sufficient for appellate review and meets the DSM-V criteria.  

Accordingly, the Board finds that the Veteran does suffer from PTSD and that his PTSD has been sufficiently linked to his combat service.  In sum, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that the statutory and regulatory criteria for entitlement to service connection for PTSD have been met.  See 38 U.S.C.A. § 5107(b).

III.  New and Material Evidence to Reopen Left Achilles Tendinitis

The RO initially denied service connection left Achilles tendinitis in a January 2010 rating decision on the basis that there was no evidence of a chronic disability.  The in-service incidents of left Achilles tendinitis in May and June 2004 were considered acute and transitory.  Although the Veteran did file a notice of disagreement in February 2011 to the rating decision, he only indicated that he wished to appeal the issues of service connection for PFB, Dupuytren's contracture of both hands and an acquired psychiatric disorder.  He did not initiate an appeal with respect to the denial of service connection for left Achilles tendinitis.  Moreover, new and material evidence was not received within one year.  Under these circumstances, the Board must find that the January 2010 decision became final with respect to this issue.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2010) [(2015)].

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the January 2010 rating decision, the evidence of record consisted of service treatment and personnel records and a June 2009 VA fee-based examination.  Service treatment records document left Achilles tendinitis in May and June 2004.  However, the June 2009 VA examination diagnosed bilateral Achilles tendinitis, resolved.    
 
Since the January 2010 rating decision, additional evidence has been associated with the record, including additional statements and hearing testimony from the Veteran, VA treatment records and an August 2013 VA examination.  In his statements and hearing testimony, the Veteran reported that he continued to experience symptoms associated with his left Achilles tendinitis.  He also indicated that he continued to receive treatment for such after service.  VA treatment records document complaints of left ankle pain and edema.  However, the records do not clearly attribute such symptoms to left Achilles tendinitis.  Likewise, the August 2013 VA examination indicated that the Veteran did not have Achilles tendonitis.  

Thus, in light of the Veteran's statements of continuing symptoms, which are presumed credible for this analysis, the evidence received since the January 2010 rating decision is new and material as it is not redundant of evidence already of record in January 2010, and relates to the unestablished fact of whether the Veteran has left Achilles tendinitis that may be related to service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for left Achilles tendinitis is reopened.  38 U.S.C.A. § 5108.

IV.  Initial Compensable Rating for Hypertension

The present appeal also involves the Veteran's claim that the severity of his hypertension warrants a higher initial disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Veteran's service-connected hypertension has been rated as noncompensable under the provisions of Diagnostic Code 7101 for hypertensive vascular disease (hypertension and isolated systolic hypertension).  38 C.F.R. § 4.104.  According to Diagnostic Code 7101, a 60 percent rating is warranted if the diastolic pressure is predominantly 130 or more, a 40 percent rating is assigned if the diastolic pressure is predominantly 120 or more, a 20 percent rating is warranted when the diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more, and a 10 percent rating is assigned if the diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

Again, prior to his retirement, the Veteran was afforded a VA examination in June 2009.  The Veteran's blood pressure readings were 132/74, 128/78 and 132/72.  Post-service clinical records show that out of approximately 13 blood pressure readings, systolic pressure was only 160 or more twice and diastolic pressure was always below 100.  

Most recently, the Veteran was afforded a VA examination in August 2013.  The examiner noted that in May 2009, the Veteran was treated with lisinopril 20 mg daily and continues currently.  He measured his own blood pressures daily with systolic pressure ranging between 130 and 145 and diastolics always normal.  He did not report headaches, epistaxis, tinnitus or generalized weakness.  The examiner noted that the Veteran had to take continuous medication for his hypertension.  However, the Veteran did not have a history of diastolic blood pressure elevation predominantly 100 or more.  On examination, blood pressure readings were 173/101, 159/89 and 147/89.  The Veteran did not have any other pertinent physical findings, complications, conditions, signs or symptoms related to his hypertension.  

The Veteran's hypertension did not impact his ability to work.  The examiner noted that he told the Veteran that his blood pressure measurements were abnormally elevated despite taking lisinopril 20 mg daily in morning, and he should call his personal physician today for improvement in medication for hypertension.  The Veteran understood and said he would comply.  Electrocardiogram was within normal limits. Further, renal panel and urine protein measurement were normal.

The Board finds that the VA examinations are adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially worsened since the most recent August 2013 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

In sum, the preponderance of the medical evidence fails to show that systolic pressure has predominantly been at 160 or higher or diastolic pressure at 100 or higher to meet the criteria for a higher rating.  With the exception of one reading, all of the blood pressure readings taken at VA examinations clearly show lower blood pressure readings.  Although VA treatment records document systolic readings over 160 at times, the majority of readings are below this number.  As such, the Board cannot find that systolic pressure has been predominantly at 160 or higher.  Likewise, diastolic readings have consistently been under 100.  The Board notes that neither the Veteran nor his representative have specifically pointed to any blood pressure readings that predominantly showed systolic pressure at 160 or more or diastolic pressure at 100 or more.  Therefore, the Board must conclude that the medical evidence does not demonstrate that the Veteran's hypertension more nearly approximates diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, as contemplated by a 10 percent rating under Diagnostic Code 7101.  38 C.F.R.  § 4.104, Diagnostic Code 7101.  Moreover, while the medical evidence does show that the Veteran requires continuous medication to control his hypertension, the August 2013 VA examiner found that the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  As a result, the evidence does not meet the criteria for a 10 percent disability rating.  

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his hypertension.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

At the Board hearing, the Veteran also asserted that he should be afforded a higher rating due to the increase in medications.  Nevertheless, while the rating criteria takes into account the need for continuous medication, it does not provide for a higher rating based on the number of medications or an increase in medications.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected hypertension; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hypertension with the established criteria found in the rating schedule.  The Board finds that the Veteran's hypertension symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, rating criteria contemplates his elevated blood pressure readings and the necessity for continuous medication.  There are no additional symptoms of his hypertension that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the decision does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.  In this regard, the Board notes that the Veteran's skin disability has been remanded for additional development and, as such, need not be considered in the extra-schedular analysis at this time.  See id.

Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In conclusion, the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for his hypertension.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A.
§ 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for right hand disorder, diagnosed as Dupuytren's contracture, is granted.

Service connection for left hand disorder, diagnosed as Dupuytren's contracture, is granted.

Service connection for PTSD is granted.

New and material evidence having been received, the claim of entitlement to service connection for left Achilles tendinitis is reopened; the appeal is granted to this extent only.

An initial compensable rating for hypertension is denied.


REMAND

In light of reopening the Veteran's claim for left Achilles tendinitis, the Board finds that further development is necessary.  Again service treatment records document left Achilles tendinitis in 2004.  Moreover, the Veteran has reported continuing symptoms and VA treatment records document left ankle pain an edema.  However, it is unclear from the record as to whether the Veteran's reported symptoms are associated with his previously diagnosed in-service left Achilles tendinitis or his already service-connected left ankle degenerative changes.  

The Veteran has not been afforded a VA examination with respect to this matter.  VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.
  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  Under the circumstances, the Board finds that the Veteran should be afforded an appropriate VA examination to determine the etiology of any currently diagnosed left Achilles tendinitis.     

The Veteran is also seeking an increased rating for his seborrheic dermatitis on face with PFB and left earlobe actinic keratosis.  He was last afforded a VA examination in August 2013, over three years ago.  However, at the Board hearing, the Veteran testified to increasing symptoms, indicated that his skin condition has spread all over his body.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Accordingly, given the possibility of an increase in severity since the last VA examination, the Board finds that a new VA examination is necessary to determine the extent of the Veteran's service-connected seborrheic dermatitis on face with PFB and left earlobe actinic keratosis. 

Moreover, the most recent VA treatment records associated with the Veteran's Virtual VA record are dated from January 2016.  As VA medical records are constructively of record and must be obtained, the AOJ should obtain VA treatment records from January 2016 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from January 2016 to the present. 

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed Achilles tendinitis.  After reviewing the record and examining the Veteran, the examiner should clearly identify whether the Veteran has a current diagnosis of left Achilles tendinitis.  If the Veteran does have left Achilles tendinitis, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's left Achilles tendinitis is related to the Veteran's active service, including the 2004 incidents of left Achilles tendinitis.   

All opinions should be supported by a clear rationale.  In proffering the opinion, the examiner is asked to consider the Veteran's lay statements, service treatment records (specifically the May and June 2004 records documenting left Achilles tendinitis) and post-service treatment records.       

3.  Schedule the Veteran for a VA examination to address the current severity of his seborrheic dermatitis on face with PFB and left earlobe actinic keratosis. 

4.  Readjudicate the claims.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


